Citation Nr: 0117160	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  98-01 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC).  In that 
decision, the M&ROC denied entitlement to service connection 
for hepatitis.

In the November 1997 rating decision, the M&ROC also proposed 
to reduce the evaluation for the veteran's service-connected 
status post reconstructive right knee surgery with chronic 
low grade aching from 20 percent to 10 percent, stating that 
improvement had been shown.  In a January 1998 rating 
decision, the M&ROC reduced the evaluation from 20 percent to 
10 percent.  The veteran addressed this issue at a February 
1998 M&ROC hearing, the hearing officer reinstated the 
20 percent evaluation for status post reconstructive right 
knee surgery with chronic low grade aching, and the veteran 
was notified that this was a complete grant of the benefit 
requested.  The veteran did not disagree with this decision, 
and thus this claim is not otherwise considered part of the 
current appellate review.

In June 2000, the appellant had a hearing before the Board 
Member rendering this decision.  


FINDING OF FACT

Hepatitis C is not due to service.



CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran claims that service connection for hepatitis is 
warranted.  Specifically, he states that there are several 
potential occurrences in service, which could have caused the 
development of hepatitis.  First, he states he may have 
received a blood transfusion in service, when he underwent 
surgery on his right knee.  He states he is unsure whether he 
had a blood transfusion, as he was unconscious during the 
right knee procedure.  Second, he states he had a tattoo done 
in service, which may be the cause of hepatitis.  Third, he 
states he underwent treatment for venereal disease while in 
service.  Finally, he admits to experimenting with 
intravenous drugs while in service.

Private medical records dated from April 1971 to February 
1973 do not show any treatment for or a diagnosis of 
hepatitis.

Service medical records reveal that at entrance, evaluation 
of identifying body marks revealed a scar on the chin and a 
scar on the right palm.  The treatment records related to a 
right knee arthroscopy and arthrotomy, conducted in February 
1976, are silent as to the veteran undergoing a blood 
transfusion.  Records describing the procedure in detail do 
not indicate a blood transfusion was done.  A May 1977 
treatment report indicates the veteran received treatment for 
venereal disease.  The separation examination reveals the 
veteran had a panther tattoo on his right upper arm.

An October 1989 private medical record shows serum glutamic 
pyruvic transaminase (SGPT) of 70 units/liter.  The reference 
range was shown to be 0 to 55.  A May 1995 hepatitis C 
profile was reported to be positive.

A September 1995 private medical record shows the veteran 
underwent a liver biopsy.  The examiner stated, "If we 
presume that he acquired the hepatitis C either from 
transfusions or from intravenous drug use in the '70's and he 
still has minimal enzyme changes and good function, I would 
say the likelihood of cirrhosis being established is quite 
small at this point and maybe he has more of a persistent 
hepatitis."  

In February 1998, the veteran testified at an M&ROC hearing.  
He stated he received a confirmed diagnosis of hepatitis C in 
1995.  The veteran stated he had undergone kidney surgery 
when he was 15 years old, from which he did not think he 
could have acquired hepatitis.  He stated his next surgery 
was in service for his right knee.  The veteran stated he was 
hooked up to an IV with blood in it and was put unconscious.  
He stated he thought he had probably received blood at that 
time, but that he was unsure.

The veteran noted he had had venereal disease when he was in 
service and later developed boils on his skin.  He noted he 
still would get boils on his skin to this day.  The veteran 
stated he got a tattoo in 1975 at Lake Geneva.  Lastly, he 
stated he was very ill in Thailand, where he had a high fever 
for three days.

The veteran's representative noted that the service operative 
report did not show that the veteran had received a blood 
transfusion; however, he noted that there were other 
possibilities in service that could have been the cause of 
the veteran's hepatitis.

The veteran further testified that in 1989, while he was in 
graduate school, he became very ill and the cause of his 
illness was not discovered.  He noted that he had blood work 
done, which showed elevated enzymes at that time.  The 
veteran testified he felt that this was his first major 
outbreak of the hepatitis.  He stated the diagnosis was 
confirmed in 1995.  The veteran denied ever having used IV 
drugs; rather, he stated that the only sources for his 
hepatitis were the occurrences that had happened in service.

The veteran underwent a VA examination in July 1998.  The 
examiner stated the veteran reported he received a tattoo in 
1975 and had undergone surgery in 1976, but noted the veteran 
was not sure whether he had received a blood transfusion 
during that surgery.

The examiner entered a diagnosis of hepatitis C by history 
and stated the following:

It is possible that he could have 
contracted hepatitis C while in the 
service[,] although I cannot confirm or 
refute that.  However, the history that 
he has had a tattoo and venereal disease 
while in service could possibly have been 
associated with him contracting hepatitis 
C.  However, the history of the knee 
surgery, according to him[,] he did not 
have a transfusion and this makes it less 
likely that he had contracted the 
hepatitis C during that surgery.  It is 
also possible that the elevated liver 
enzymes which he had in 1990 could be 
related to his hepatitis C infection.

As I mentioned earlier, [these are] 
theoretical possibilities[,] but I cannot 
confirm or refute the possibility of him 
having hepatitis C during the service.

VA outpatient treatment reports dated from August 1998 to 
November 1998 reveal the veteran was receiving therapy for 
treatment of hepatitis C.  An August 1998 treatment report 
indicates the veteran denied any history of blood 
transfusions.  He reported he had several illnesses during 
service and that "none of these required [a] transfusion."  
The veteran reported he had a tattoo done while in service, 
but denied drug use.  The examiner stated that the veteran 
had a generalized illness in 1989 associated with pleurisy 
and pulmonary symptoms which may have been the onset of 
hepatitis C and added, "[b]ut he could just as well [have] 
contracted [] the illness while in the military, possibly 
when he underwent tattooing."

A November 1998 letter from a private physician indicates the 
veteran was severely incapacitated by treatment for hepatitis 
C, which prevented him from working.

The veteran submitted a November 1998 article related to 
treatment for hepatitis C.

A January 1999 VA examination report shows the veteran denied 
any IV drug use or sexual contact that might have produced 
hepatitis C.  The examiner stated, "It probably relates back 
to his military service when he had a blood transfusion 
during knee surgery."  The examiner noted also that the 
veteran had had a tattoo done and had had venereal disease in 
service as well.  His conclusion was that the veteran had 
hepatitis C which was felt to be "probably a result of 
transfusion reaction that [the veteran] stated he received 
when he was in the military."

A July 1999 letter from a counselor states that it was her 
professional opinion, as well as her opinion as a member of 
the community and a citizen of this country, that the veteran 
had more than earned the right to be positively supported by 
VA.  She added that she believed there was "reasonable 
evidence" that the veteran contracted hepatitis C in the 
service.

In an August 1999 statement from the veteran, he admitted he 
had used intravenous drugs while in service.  He stated he 
had denied such because he was afraid that it would have 
damaged his family, career, and the ability to obtain 
insurance.  He stated that although the intravenous drug use 
might be the cause of his hepatitis, that it only furthered 
his assertion that he incurred hepatitis C while in service.

In June 2000, the veteran testified at a personal hearing 
before the undersigned Board Member.  He testified he had his 
first outbreak of hepatitis C in 1989, but that they did not 
know it was hepatitis C at that time.  The veteran stated he 
believed he contracted hepatitis while in service through 
knee surgery.  He noted he had had multiple knee surgeries in 
service, which included draining of the knee and which 
involved the use of needles.  He added he had had 
inoculations with airguns, a tattoo, and venereal disease 
while in service, and thus he attributed the possibility of 
getting hepatitis from any one of these occurrences.

The veteran's representative asserted that the July 1998 
medical opinion provided positive evidence that the veteran 
incurred hepatitis in service and that VA had not produced 
any evidence to refute such finding.

The veteran stated he had a tattoo done in May 1975 in Lake 
Geneva, Wisconsin.  He stated he was not able to state 
whether he received blood products while in service, as he 
was unconscious.

In a June 2000 letter, a private physician stated the veteran 
had been a patient of his for evaluation of hepatitis C.  He 
added the last time he had seen the veteran was February 
2000, at which time the veteran appeared to have good 
response to Interferon treatment for the hepatitis.  The 
private physician then stated the following, in part:

As you may know, hepatitis C is a chronic 
viral infection that may actually be 
acquired many years before the diagnosis 
is made.  It is certainly possible that 
he may have acquired hepatitis C fifteen 
to thirty years before the diagnosis was 
actually made and he was treated for 
that.  That would not be an uncommon 
situation as we are treating many people 
at this time who acquired their hepatitis 
C in the 60s and 70s as well as the early 
80s.

In January 2001, the Board referred the veteran's claim for 
an expert opinion.  Specifically, the Board asked that the VA 
physician review the veteran's claims files, including the 
service medical records, and answer the following questions:

1.  Is it at least as likely as not that 
the veteran contracted hepatitis C from 
the right knee arthroscopy conducted in 
service?  State yes or no and state upon 
what medical evidence of record and 
medical principles you base your opinion.

2.  Is it at least as likely as not that 
the veteran contracted hepatitis C from 
the tattoo he received while in service?  
State yes or no and state upon what 
medical evidence of record and medical 
principles you base your opinion.

3.  Is it at least as likely as not that 
the veteran contracted hepatitis C from 
the treatment for venereal disease while 
in service?  State yes or no and state 
upon what medical evidence of record and 
medical principles you base your opinion.

4.  Is it at least as likely as not that 
the veteran contracted hepatitis C from 
the immunizing inoculations he received 
while in service?  State yes or no and 
state upon what medical evidence of 
record and medical principles you base 
your opinion.

5.  Is it at least as likely as not that 
the veteran contracted hepatitis C from 
the intravenous drug use while in 
service?  State yes or no and state upon 
what medical evidence of record and 
medical principles you base your opinion.

The VA physician's opinion was received in February 
2001.  He made the following findings:

1.  It appears that the veteran did not 
receive blood products during the right 
knee arthroscopic surgery.  It is 
therefore unlikely that he acquired 
hepatitis C during
the surgery.

2.  Tattooing has not been established as 
a definitive risk factor for hepatitis C.  
Several studies have failed to show an 
independent association between tattooing 
and hepatitis C positivity, mainly 
because of the high rate of concurrent IV 
drug usage.  It is therefore possible[,] 
though unlikely[,] that the appellant 
contracted hepatitis C from the tattoo.

3.  It is unlikely that the appellant 
contracted hepatitis C from treatment of 
venereal disease while in service.  On 
the other hand, venereal disease itself 
is a marker of high risk sexual activity 
and thus a risk factor for hepatitis C.

4.  The use of air guns for inoculations 
has not been described as a risk factor 
for hepatitis C.  Piercing with needles 
is not involved and it is therefore 
unlikely that it would transmit 
infection.

5.  Intravenous drug use is a common mode 
of exposure to hepatitis C mainly because 
of shared needles among IV drug users.  
It is highly likely that the appellant 
contracted hepatitis C whilst using IV 
drugs.

II.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact and 
complete.  The record also reflects the RO attempted to 
obtain more service medical records, following the veteran's 
allegation that records from his knee surgery in service 
would show he received a blood transfusion.  Additionally, 
following the veteran's submission of a claim for service 
connection for hepatitis in March 1997, the RO wrote a letter 
to him in June 1997, informing him of the evidence necessary 
to establish service connection for hepatitis.  In a 
subsequent letter sent to the veteran in October 1997, the RO 
reiterated what evidence was necessary to establish service 
connection for hepatitis, notified him that it had requested 
VA treatment records as a result of his informing it that he 
had received treatment at a VA facility, and offered to 
obtain any private medical records for which he completed an 
authorization for release of information.

Also, in the November 1997 rating decision on appeal and the 
January 1998 statement of the case, the RO informed the 
veteran of the evidence necessary to establish service 
connection for hepatitis.  In the January 1998 statement of 
the case, the RO also included the pertinent regulations that 
addressed service connection.  The November 1997 rating 
decision, the January 1998 statement of the case, and the 
various supplemental statements of the case addressed the 
reasons and bases for the denial of service connection for 
hepatitis.  Correspondence copies of these determinations 
were mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran reported 
he had received both private treatment and VA treatment for 
hepatitis.  The RO obtained the veteran's VA treatment 
records, and offered to obtain the private medical records.  
The veteran submitted the private records himself.  The 
veteran has not alleged that there are any additional medical 
records related to treatment for hepatitis that have not been 
associated with the claims file.  Moreover, in accordance 
with its duty to assist, the RO had the veteran undergo two 
VA examinations related to his claim.  

Finally, in January 2001, the Board referred the veteran's 
claim for an expert opinion, which opinion was received in 
February 2001.  That same month, the veteran's representative 
was notified of this action and given an opportunity to 
respond within a 60-day period, which response has been 
received.

Accordingly, the Board finds that all facts have been 
developed to the extent possible and that all information and 
notification requirements of the Veterans Claims Assistance 
Act have been met by VA.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The veteran's diagnosis of hepatitis C is not in dispute.  He 
has been given diagnoses of such by both VA examiners and 
private physicians.  Thus, the issue before the Board is 
whether hepatitis C is related to service.

The Board has thoroughly reviewed the record and finds that 
the preponderance of the evidence is against the grant of 
service connection for hepatitis.  The reasons are explained 
below.

Although there are medical opinions that have related the 
diagnosis of hepatitis to occurrences in service (as a 
possibility), none of the medical opinions have provided that 
it is as likely as not that the diagnosis of hepatitis is 
related to service.  The Board finds that a possibility that 
the veteran could have incurred hepatitis C in service is not 
sufficient to establish service connection for such.  The 
February 2001 medical expert opinion submitted by the VA 
physician further substantiates the Board's determination 
that hepatitis was not incurred in service from the various 
occurrences that the veteran has alleged could have caused 
it, and, if it was, it would have been based upon the IV drug 
use he engaged in while in service, which will be addressed 
in detail below.

Additionally, the Board notes that the veteran has changed 
his reporting of what happened in service, which has caused 
the Board to question his credibility and the accuracy of his 
information.

The veteran has varied his story as to whether or not he 
received a blood transfusion in service.  When he filed his 
claim for service connection in March 1997, he asserted he 
developed hepatitis C from a blood transfusion.  At the time 
of the February 1998 M&ROC hearing and the July 1998 VA 
examination, he stated he was not sure whether he had 
received a blood transfusion during service, as he was 
unconscious at the time of his right knee surgery.  The 
August 1998 VA outpatient treatment report shows the veteran 
denied ever having received a blood transfusion in service.  
The January 1999 VA examination report shows the veteran 
reported he had a blood transfusion in service.  At the time 
of the June 2000 hearing, the veteran stated he could not 
state whether he had had a blood transfusion or not, as he 
was unconscious.

Additionally, the veteran has varied his story as to using IV 
drugs in service.  He continually denied such when examined 
in July 1998, August 1998, and January 1999, and at the 
February 1998 M&ROC hearing.  However, following the 
submission of private medical records, which showed the 
veteran had admitted to a private physician that he had used 
IV drugs in the 1970's, the veteran submitted a statement, 
stating that he had experimented with IV drugs while in 
service.

Therefore, the Board finds that the veteran's statements and 
testimony have little to no probative value.  With this in 
mind, it is clear that the July 1998, August 1998, and 
January 1999 medical opinions, wherein the examiners 
indicated there was a possibility that the veteran incurred 
hepatitis in service, were based upon history provided by the 
veteran.  As the Board finds that the veteran's report of 
history is most likely inaccurate, such opinions have little, 
if any, probative value.  See Boggs v. West, 11 Vet. App. 
334, 345 (1998); see also Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993) (finding that presumption of credibility did 
not arise because physician's opinion was based upon "an 
inaccurate factual premise" and thus had "no probative 
value" since it relied upon veteran's account of his medical 
history and service background).

The Board notes it will not concede that the veteran received 
a blood transfusion in service, as the service medical 
records do not substantiate such, and the VA physician who 
reviewed the veteran's claims file determined that it did not 
appear that the veteran had undergone a blood transfusion.  
Thus, the Board finds that the opinion made in the January 
1999 VA examination report that hepatitis C was "probably 
the result of" a transfusion in service has no probative 
value, as it is clear that the examiner based his opinion on 
the veteran's history, which, as stated above, has been shown 
to be inaccurate.  A medical opinion based on inaccurate 
history would not be sufficient to establish service 
connection for hepatitis.  See id.

Additionally, the January 1999 opinion is outweighed by the 
February 2001 medical opinion of the VA physician.  In the 
February 2001 opinion, the VA physician stated that because 
it appeared that the veteran did not receive a blood 
transfusion, it was unlikely that he acquired hepatitis C 
during knee surgery.  This VA physician had an opportunity to 
review the claims file.  As stated above, the opinion made in 
the January 1999 examination report was clearly based upon 
the veteran's history, as there is no objective evidence of 
record that the veteran received a blood transfusion in 
service.  The Board finds that a medical opinion based upon 
objective medical evidence is far more probative than the 
veteran's report of history, which, as stated above, has been 
shown to be inaccurate, particularly as to the issue of 
whether he received a blood transfusion in service.

As to the July 1998 medical opinion, the examiner stated that 
the veteran's history that he had a tattoo and venereal 
disease while in service "could possibly have been 
associated with him contracting hepatitis C"  Such 
statement, when read alone, could be seen as being positive 
evidence of a nexus between the diagnosis of hepatitis and 
service.  The service medical records substantiate that the 
veteran contracted venereal disease and had a tattoo done in 
service.  However, even conceding that the veteran contracted 
venereal disease and had a tattoo done in service, the 
examiner's conclusion that these were "theoretical 
possibilities" and that he was unable to confirm or refute 
the possibility of the veteran having developed hepatitis C 
in service outweighs his statement that it was possible that 
he developed hepatitis C from either the venereal disease or 
the tattoo.  The Board finds that the conclusion made by the 
examiner is more probative than this discussion of 
theoretical possibilities, as he clearly clarified his 
theories by stating that he could not confirm or refute the 
possibility of the veteran having hepatitis C during service.  
Accordingly, the Board finds that the July 1998 medical 
opinion, when weighed against itself, does not assist the 
veteran in the grant of service connection for hepatitis.  

As to the August 1998 VA treatment report, the examiner 
stated that the veteran could have "just as well [have] 
contracted [hepatitis] while in the military, possibly when 
he underwent tattooing," the Board does not find that such 
statement is sufficient to establish service connection for 
hepatitis.  As stated above, the service medical records 
substantiate that the veteran had a tattoo done while in 
service.  The VA examiner's opinion, however, is inconclusive 
and does not establish that it is as likely as not that the 
veteran incurred hepatitis from having undergone a tattoo in 
service.  Without such evidence, the Board has no basis to 
grant service connection for hepatitis.

This determination is furthered by the February 2001 medical 
opinion from the VA physician.  There, he noted that 
tattooing had not been established as a definitive risk 
factor for hepatitis C, as studies had failed to show an 
independent association between tattooing and hepatitis C 
positivity because of the high rate of concurrent IV drug 
usage.  This evidence is against the determination that the 
veteran incurred hepatitis C from the tattoo he received in 
service.  Also, the VA physician stated that it was unlikely 
that the veteran contracted hepatitis C from treatment of 
venereal disease while in service.  He noted the veteran's 
contracting a venereal disease was indicative of high risk 
sexual behavior, which was a risk factor for hepatitis C, but 
his conclusion was that it was "unlikely" that the veteran 
contracted hepatitis C from treatment of venereal disease.  
This is evidence against the veteran's claim that he incurred 
hepatitis C from either receiving a tattoo or contracting 
venereal disease in service, and the Board finds that these 
findings by the VA physician outweigh the findings in the 
July 1998 and August 1998 examination reports.

Finally, no medical professional has stated that the veteran 
could have contracted hepatitis C from air gun inoculations.  
In fact, there is competent medical evidence to the contrary.  
In the February 2001 medical opinion, the VA physician stated 
that air gun inoculation did not involve piercing the skin 
with needles, and thus it was unlikely that it would transmit 
the hepatitis C virus.  Thus, the veteran's claim cannot be 
granted based upon having received an air gun inoculation 
while in service.

As to the June 2000 medical opinion from the private 
physician, he stated it was possible that the veteran may 
have acquired hepatitis C 15 to 30 years prior.  While that 
time frame could place incurrence of hepatitis in service, 
the examiner neither actually attributed hepatitis C to 
service nor attributed it to a specific incident in service.  
It is possible that the veteran incurred hepatitis in 
service; however, the evidence tends to establish that he 
acquired hepatitis as a result of IV drug use.  In the 
February 2001 opinion, the VA physician stated that it was 
"highly likely" that the veteran contracted hepatitis C 
while using IV drugs.  The Board finds that the June 2000 
opinion neither supports nor is against the veteran's claim 
for service connection for hepatitis.

Thus, when weighing the evidence of record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran developed hepatitis C as a result of 
inservice disease or injury for the reasons stated above.  
The evidence of record neither supports the claim nor is in 
relative equipoise, and thus service connection for hepatitis 
must be denied.  See Gilbert, 1 Vet. App. at 55.

The Board is aware that the private physician in the 
September 1995 treatment report attributed the veteran's 
diagnosis of hepatitis to either transfusions or intravenous 
drug use in the 1970's.  However, such statement would not 
establish service connection for hepatitis.  First, the 
private physician does not relate the diagnosis of hepatitis 
to service.  Instead, he states that the veteran received a 
transfusion or did intravenous drugs in the 1970's.  The 
veteran served from 1974 to 1978.  The private physician's 
statement is not specific enough for the Board to attribute 
the diagnosis to service.  

Regardless, even if the private physician had attributed the 
diagnosis of hepatitis to intravenous drug use and the 
transfusions in service, as stated above, the Board will not 
concede that the veteran received a blood transfusion in 
service.  Additionally, attributing the diagnosis of 
hepatitis to intravenous drug use in service would not allow 
the grant of service connection for hepatitis, as that would 
be determined to be due to the veteran's own willful 
misconduct, and service connection is prohibited under those 
circumstances.  38 U.S.C.A. §§ 105(a), 1110 (West 1991); 38 
C.F.R. §§ 3.301(a), (d) (2000).  This determination also 
applies to the VA physician's February 2001 determination 
that it was highly likely that the veteran contracted 
hepatitis C while using IV drugs.

The Board notes that it has not made a finding that the 
veteran incurred hepatitis as a result of intravenous drug 
use.  Instead, the Board finds that the incurrence of 
hepatitis has not been attributed to service by a 
preponderance of the evidence.

The Board has discussed why it finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for hepatitis.  The Court has recognized that the 
Board is not compelled to accept medical opinions; rather, if 
the Board reaches a contrary conclusion, it must state its 
reasons and bases and be able to point to a medical opinion 
other than the Board's own, unsubstantiated opinion.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

Here, the Board has determined that the July 1998, August 
1998, and January 1999 medical opinions did not rise to the 
level of establishing service connection for hepatitis.  
Additionally, the Board finds that these opinions are 
outweighed by the February 2001 medical expert opinion.  
There, the VA physician had an opportunity to review the 
claims files.  As stated above, it is clear that the July 
1998, August 1998, and January 1999 medical opinions were 
based upon facts provided by the veteran.  The Board has 
determined that the veteran's report of history is not 
credible.  The Board has the capability to weigh the evidence 
of record and finds that the evidence neither supports the 
grant of service connection for hepatitis nor is in relative 
equipoise.

Finally, the veteran, his representative, and a counselor 
have alleged that the veteran developed hepatitis in service.  
As to the counselor's opinion that there is "reasonable 
evidence" that supports the grant of service connection for 
hepatitis, she has not substantiated what constitutes 
"reasonable evidence."  Regardless, she, nor the veteran 
and his representative, are not competent to provide a nexus 
between the diagnosis of hepatitis and service, as that 
requires a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The preponderance of evidence is 
against the veteran's claim for service connection for 
hepatitis, and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.


ORDER

Entitlement to service connection for hepatitis C is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

